Citation Nr: 0524530	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post- traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied an increase in 
a 50 percent rating for PTSD, and which denied a TDIU rating.  
In October 2003, the Board remanded the case to the RO for 
additional development.   


FINDINGS OF FACT

1.  The veteran's occupational and social impairment from his 
PTSD at no time during the course of the appeal more nearly 
approximated deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

2.  The veteran's sole service-connected disability is PTSD, 
currently evaluated as 50 percent disabling.

3.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

1.  The schedular criteria for a disability rating greater 
than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.  A total rating based on individual unemployability due to 
a service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as stated by the U.S. Court of 
Appeals for Veterans Claims (Court), a GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

As noted above, where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that the 
evidence does not show that the PTSD is manifested by, for 
example, obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  These examples are used within the criteria 
of 70 percent evaluation, and are not seen within the veteran 
(based on the Board's review of the evidence). 

According to the September 2004 VA examination report, the 
veteran cited chronic daily headaches, a nonservice connected 
disorder.  The examiner noted a GAF of 55, indicating 
moderate to serious symptoms and providing evidence against 
this claim.  The examiner cited the veteran's "non-
compliance" plays a certain role in his unemployability.  
The veteran noted that he spent much of his time watching 
television or reading the Bible.  Overall, the Board must 
find that the most recent and comprehensive evaluation of the 
veteran's PTSD, as a whole, provides medical evidence against 
the claim that the veteran is entitled to greater 
compensation.        

A review of treatment records following service make little 
reference to PTSD, providing more evidence against this 
claim.  VA examinations in August 1996, August 1998 (which 
notes a history of past cocaine abuse), September 2001 (which 
notes that the veteran's nonservice related headaches make it 
extremely difficult for him to engage in any activity at 
all), and July 2001 (which notes a GAF of only 60 to 65) 
provide, as a whole, evidence against this claim. 

With regard to records from the Social Security 
Administration (SSA), the Court has held that, while a SSA 
decision is not controlling for purposes of VA adjudications, 
the decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The SSA 
records in this case do not cite PTSD, but depression and 
chronic headaches.  The SSA determination of June 1993 
clearly implies that it is the veteran's headaches that cause 
his unemployment.  Examinations in March 1993 and January 
1992 fail to indicate that it is the veteran's PTSD, standing 
alone, that causes his difficulties.  For example, the 
examiner in March 1993 cited severe depression associated not 
with PTSD related to military service, but to the veteran's 
nonservice related headaches.  As a whole, the Board finds 
that the SSA records provide more evidence against this 
claim. 

With regard to the medical opinion of "T.G.", Ph.D., the 
Board finds that this opinion is outweighed by the evidence 
cited above.  Importantly, this health care provider does not 
distinguish between PTSD and the depression found in some 
examinations to be secondary to the nonservice connected 
disorder.  Importantly, during his attempt to obtain SSA 
compensation, the veteran made no reference to PTSD and 
during his VA examinations he made no reference to the 
depression once associated with his nonservice connected 
disorder, undermining the veteran's current contention that 
it is his PTSD, standing alone, has caused him not to work. 

The examination reports, while noting difficulties, also 
indicate a disorder productive of occupational and social 
impairment with reduced reliability and productivity, the 
basis of the 50 percent evaluation.  Compelling evidence in 
support of the determination that the veteran does not 
warrant a 70 percent evaluation for his PTSD is his own 
statements.  For example, he does not report such symptoms as 
suicidal ideation, illogical speech, near continuous panic or 
depression, or neglect of personal appearance.  The many 
examinations in this case, as a whole, are found to also 
support such a finding. 

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the pendency period of this appeal.  
Accordingly, the disability warrants a 50 percent rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2000).  
In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary' s 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Under 38 C.F.R. § 4.16(a), specific schedule standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantial gainful occupation 
as a result of his service-connected 
disabilities; provided that if there is 
only one disability, that disability 
shall be rated at 60 percent or more, and 
that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . . 

In this case, the veteran has one service-connected 
disability rated 50 percent disabling.  Accordingly, he does 
not meet the minimum standards required for a total rating 
based on individual unemployability due to service-connected 
disability under 38 C.F.R. § 4.16(a).  The veteran does not 
have one service-connected disability rated at 60 percent or 
more or sufficient additional disability to bring the 
combined rating to 70 percent or more.  Accordingly, the 
veteran's case must fail under 38 C.F.R. § 4.61(a).

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disability.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disability that is evaluated as 50 percent 
disabling.  Consequently, submission of this case to the 
Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted. 

This service-connected PTSD may interfere with some types of 
work but would not prevent him from obtaining work.  As 
stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the Board finds that the veteran has been found to be 
totally disabled by the Social Security Administration due 
to, primarily, nonservice-connected disorders.  While the 
veteran has been unemployed for many years, this fact, in and 
of itself, does not provide a basis to determine that the 
veteran's service-connected PTSD has caused this 
unemployment.  

The Board must consider the effects of the veteran's PTSD in 
the context of his employment and educational background.  
See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  
More importantly, however, the Board must consider the fact 
that SSA records and post-service medical records make little 
reference to PTSD, provide evidence against this claim. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected PTSD causes his unemployment.  
The SSA determination, which fails, for the most part, to 
even cite the service connected PTSD, supports the Board' s 
finding.  Accordingly, the weight of the evidence is against 
the claim for a total rating based on individual 
unemployability due to service-connected disabilities under 
both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting medical 
evidence of unemployability based on the current service 
connected PTSD

With regard to the veteran's own beliefs and those lay 
statements he has submitted to support his claims, the Board 
finds that on the critical issue of whether it is the 
veteran's PTSD that causes his unemployment or whether it is 
his nonservice connected headaches and depression associated 
with headaches, these opinions are entitled to limited 
probative weight.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2004) apply to cases pending before VA on November 9, 2000, 
even if the initial agency of original jurisdiction decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant' s behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board remanded this case in October 2003 for the purpose 
of assisting the veteran with this case.  The RO advised the 
veteran in a letter dated in October 2001 of what information 
and evidence was needed to substantiate his claims.  The 
Statement of the Case in July 2002 cited the regulation.  
Another detailed letter was provided in March 2004.  The 
letters advised him of the information and evidence that 
should be submitted by him, namely, any additional evidence 
and argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was effectively told that it was 
his responsibility to support the claim with appropriate 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
March 2004 notification letter, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  The Supplemental Statement of the Case in 
January 2005 was also very clear regarding this issue. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  Based on the above, the Board finds that VA 
has satisfied the duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied 

Entitlement to a total evaluation based on individual 
unemployability due to a service-connected disability is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


